



Exhibit 10.1


AMENDMENT NO. 7 TO CREDIT AGREEMENT
AMENDMENT NO. 7 TO CREDIT AGREEMENT, dated as of February 6, 2019 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of February
14, 2017 (as amended by Amendment No. 1 to Credit Agreement dated as of March
31, 2017, Amendment No. 2 to Credit Agreement dated June 2, 2017, Amendment No.
3 to Credit Agreement dated February 5, 2018, Amendment No. 4 to Credit
Agreement dated March 6, 2018, Amendment No. 5 to Credit Agreement dated May 24,
2018, Amendment No. 6 to Credit Agreement dated as of July 5, 2018, and as
otherwise amended, supplemented and modified from time to time, the “Credit
Agreement”) among NGL Energy Partners LP, a Delaware limited partnership
(“Parent”), NGL Energy Operating LLC, a Delaware limited liability company
(“Borrowers’ Agent”), each subsidiary of the Parent identified as a “Borrower”
under the Credit Agreement (together with the Borrowers’ Agent, each, a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Parent
identified as a “Guarantor” under the Credit Agreement (together with the
Parent, each, a “Guarantor” and collectively, the “Guarantors”) Deutsche Bank
AG, New York Branch, as technical agent (in such capacity, together with its
successors in such capacity, the “Technical Agent”) and Deutsche Bank Trust
Company Americas (“DBTCA”), as administrative agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (as
defined below) (in such capacity, together with its successors in such capacity,
the “Collateral Agent”) and each financial institution identified as a “Lender”
or an “Issuing Bank” under the Credit Agreement (each, a “Lender” and together
with the Technical Agent, the Administrative Agent and the Collateral Agent, the
“Secured Parties”).
RECITALS
WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to them in
the Credit Agreement.


2.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement. The
following capitalized terms defined in Section 1.1 of the Credit Agreement are
hereby amended as follows:


(a)the defined term “Consolidated EBITDA” is amended by adding the following
sentence at the end of the definition:


“Solely for the two fiscal quarters ending December 31, 2018 and March 31, 2019,
“Consolidated EBITDA” may be adjusted (without duplication) to exclude the
expenses recognized (in accordance with GAAP) arising from the Gavilon Energy
EPA Settlement in an amount not to exceed, in connection with the determination
of “Consolidated EBITDA” for any period, $35,000,000.”
3.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement.
Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms “in their respective alphabetical order therein:


““Amendment No. 7 Effective Date” means February 6, 2019.”
““Gavilon Energy EPA Settlement” means the settlement of certain allegations by
the U.S. Environmental Protection Agency against Gavilon Energy relating to
alleged civil violations by Gavilon Energy and Western Dubuque Biodiesel in 2011
of certain Clean Air Act’s renewable fuel standards regulations, which
settlement terms were memorialized in a consent decree that was lodged with the
United States District Court for the Northern District of Iowa on September 27,
2018 and approved by such court November 8, 2018.
4.Amendment to Section 7.10 (Redemptions, Dividends, Equity Issuance,
Distributions and Payments) of the Credit Agreement. Section 7.10 of the Credit
Agreement is hereby amended by deleting clause (A) of such provision in its
entirety as it appears therein immediately following the phrase “(i) by Parent
of Equity Interests in the Parent or Equity Interests in the







--------------------------------------------------------------------------------






General Partner” and immediately before the phrase “(B) with the net cash
proceeds from a substantially concurrent issuance of new Equity Interests in the
Parent” and inserting in lieu thereof the following:


“(A) for an amount not to exceed, determined from and after the Amendment No. 7
Effective Date, either (x) $50,000,000 in the aggregate in any fiscal quarter or
(y) $150,000,000 in the aggregate during the term of this Agreement, in the case
of each of clause (x) and (y), exclusive of redemptions, purchases, retirements
or other acquisitions permitted under any other clause of this Section 7.10(a);
provided that any such redemption, purchase, retirement or other acquisition
pursuant to this clause (A) shall only be permitted to the extent that
immediately before and after giving pro forma effect thereto, the Leverage Ratio
is less than 3.25 to 1.00 and the Revolving Availability is greater than or
equal to $200,000,000,”
5.Amendment to Section 7.11 (Financial Covenants) of the Credit Agreement.
Section 7.11(d) of the Credit Agreement is hereby amended by deleting such
provision in its entirety and inserting in lieu thereof the following:


“(d)    Commencing with the fiscal quarter ending March 31, 2019 (and for each
subsequent fiscal quarter listed in the table below), permit the Total Leverage
Indebtedness Ratio of the Credit Parties as of the last day of the applicable
fiscal quarter (determined at the Borrowing Base Reference Time of such day) to
be greater than the ratio set forth opposite such fiscal quarter end date in the
table below under the heading “Maximum Total Leverage Ratio”:
Fiscal Quarter End Date
Maximum Total Leverage Indebtedness Ratio
3/31/2019
6.50 to 1.0
6/30/2019
6.50 to 1.0
9/30/2019
6.25 to 1.0
12/31/2019
6.25 to 1.0
3/31/2020 and the last day of each fiscal quarter thereafter
6.00 to 1.0



6.Representations and Warranties; No Default. To induce the Lenders to enter
into this Amendment, each Credit Party that is a party hereto (by delivery of
its respective counterpart to this Amendment) hereby (i) represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment, its representations and warranties contained in the Credit Agreement
and other Loan Documents are true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(ii) represents and warrants to the Administrative Agent and the Lenders that it
(x) has the requisite power and authority to make, deliver and perform this
Amendment; (y) has taken all necessary corporate, limited liability company,
limited partnership or other action to authorize its execution, delivery and
performance of this Amendment, and (z) has duly executed and delivered this
Amendment and (iii) certifies that no Default or Event of Default has occurred
and is continuing under the Credit Agreement (after giving effect to this
Amendment) or will result from the making of this Amendment.


7.Effectiveness of Amendments. This Amendment shall become effective upon the
first date on which each of the following conditions has been satisfied:


(a)Amendment Documents. The Administrative Agent shall have received this
Amendment, duly executed and delivered by each of the Credit Parties, and by
Lenders constituting the Required Lenders.
 
(b)Fees and Expenses. The Borrowers’ Agent shall pay to the Administrative Agent
(i) the aggregate amount of the amendment fees due to the Lenders that return
their counterparts to this Amendment prior to the 4:00 pm (New York time)
deadline on February 6, 2019, which amendment fee shall be an amount, for each
such Lender, equal to the product of (x) such Lender’s Commitment, multiplied by
(y) 2.5 basis points, and (ii) any and all other reasonable fees, costs and
expenses that are for the account of the Borrowers pursuant to Section 10.9 of
the Credit Agreement, including all such fees, costs and expenses incurred in
connection with this Amendment.


(c)Proceedings and Documents. All corporate and other proceedings pertaining
directly to this Amendment and all documents, instruments directly incident to
this Amendment shall be satisfactory to the required Lenders and their







--------------------------------------------------------------------------------





respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.


8.Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


9.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAW OF THE STATE OF NEW YORK.


10.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.


11.Headings. Section or other headings contained in this Amendment are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.


12.Guarantor Acknowledgement. Each Guarantor party hereto hereby (i) consents to
the modifications to the Credit Agreement contemplated by this Amendment and
(ii) acknowledges and agrees that its guaranty pursuant to Section 10.18 of the
Credit Agreement is, and shall remain, in full force and effect after giving
effect to the Amendment.


[Signature Pages Follow]











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWERS’ AGENT AND BORROWER:




NGL ENERGY OPERATING LLC,
a Delaware limited liability company






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President







PARENT:




NGL ENERGY PARTNERS LP,
a Delaware limited partnership, in its capacity as Parent and as Guarantor






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------







GUARANTORS:
ANTICLINE DISPOSAL, LLC
CENTENNIAL ENERGY, LLC
CENTENNIAL GAS LIQUIDS ULC
CHOYA OPERATING, LLC
GRAND MESA PIPELINE, LLC
NGL CRUDE CUSHING, LLC
NGL CRUDE LOGISTICS, LLC
NGL CRUDE TERMINALS, LLC
NGL CRUDE TRANSPORTATION, LLC
NGL ENERGY EQUIPMENT, LLC
NGL ENERGY FINANCE CORP.
NGL ENERGY HOLDINGS II, LLC
NGL ENERGY LOGISTICS, LLC
NGL ENERGY OPERATING LLC
NGL ENERGY PARTNERS LP
NGL LIQUIDS, LLC
NGL MARINE, LLC
NGL MILAN INVESTMENTS, LLC
NGL SOUTH RANCH, INC.
NGL SUPPLY TERMINAL COMPANY, LLC
NGL SUPPLY WHOLESALE, LLC
NGL WATER PIPELINES, LLC
NGL WATER SOLUTIONS, LLC
NGL WATER SOLUTIONS DJ, LLC
NGL WATER SOLUTIONS EAGLE FORD, LLC
NGL WATER SOLUTIONS - ORLA SWD, LLC
NGL WATER SOLUTIONS PERMIAN, LLC
TRANSMONTAIGNE LLC
TRANSMONTAIGNE PRODUCT SERVICES LLC
TRANSMONTAIGNE SERVICES LLC




By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------







SECURED PARTIES:


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent






By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director





By:
/s/ Laureline DeLichana

Name:
Laureline DeLichana

Title:
Director







DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent






By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director





By:
/s/ Laureline DeLichana

Name:
Laureline DeLichana

Title:
Director









Signature Page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender






By:
/s/ Jason York

Name:
Jason York

Title:
Authorized Signatory







BNP PARIBAS,
as a Lender and Issuing Bank






By:
/s/ Christine Dirringer

Name:
Christine Dirringer

Title:
Managing Director    





By:
/s/ Redi Meshi

Name:
Redi Meshi

Title:
Vice President    







PNC BANK, NATIONAL ASSOCIATION
as a Lender






By:
/s/ Jonathan Luchansky

Name:
Jonathan Luchansky

Title:
Director







BARCLAYS BANK PLC,
as a Lender






By:
/s/ Sydney G. Dennis

Name:
Sydney G. Dennis

Title:
Director



Signature Page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender






By:
/s/ Darrell Holley

Name:
Darrell Holley

Title:
Managing Director





By:
/s/ Anna C. Ferreira

Name:
Anna C. Ferreira

Title:
Vice President







TORONTO DOMINION BANK, NEW YORK BRANCH,
as a Lender






By:
/s/ Peter Kuo

Name:
Peter Kuo

Title:
Authorized Signatory







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender






By:
/s/ Jacob L. Osterman

Name:
Jacob L. Osterman

Title:
Director







MIZUHO BANK, LTD.,
as a Lender






By:
/s/ Donna DeMagistris

Name:
Donna DeMagistris

Title:
Authorized Signatory



Signature Page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender






By:
/s/ Darlene Arias

Name:
Darlene Arias

Title:
Director





By:
/s/ Houssem Daly

Name:
Houssem Daly

Title:
Associate Director







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By:
/s/ Nupur Kumar

Name:
Nupur Kumar

Title:
Authorized Signatory





By:
/s/ Brady Bingham

Name:
Brady Bingham

Title:
Authorized Signatory







GOLDMAN SACHS BANK USA,
as a Lender






By:
/s/ Jamie Minieri

Name:
Jamie Minieri

Title:
Authorized Signatory







MACQUARIE BANK LIMITED,
as a Lender






By:
/s/ Robert McRobbie

Name:
Robert McRobbie

Title:
Division Director

    




By:
/s/ Robert Trevena

Name:
Robert Trevena

Title:
Division Director





Signature Page to Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Lender






By:
/s/ John Harris

Name:
John Harris

Title:
Managing Director







CITIZENS BANK, N.A.,
as a Lender






By:
/s/ Scott Donaldson

Name:
Scott Donaldson

Title:
Senior Vice President





Signature Page to Amendment No. 7 to Credit Agreement

